Citation Nr: 1630752	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for a psychiatric disability other than PTSD, to include as due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to May 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In the February 2010 9 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In July 2010 and March 2015 statements the Veteran withdrew that request.  The hearing request having been withdrawn, the Board may proceed with adjudication.

The Veteran has made separate and distinct claims for service connection for depression and PTSD.  In light of the evidence of record, the Board has characterized those issues separately.  Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the appeal for service connection for depression as service connection for a psychiatric disability other than PTSD, however diagnosed.

A January 2016 Board decision denied service connection for PTSD and remanded the issue of entitlement to service connection for a psychiatric disability other than PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a May 2016 Order pursuant to a Joint Motion for Partial Remand, the Court vacated and remanded the Board decision.  

In the January 2016 decision, the Board also remanded the issue of entitlement to service connection for a left knee disability for additional development.  Subsequently, a June 2016 rating decision granted service connection for a left knee disability.  As a result, the issue of entitlement to service connection for a left knee disability is no longer before the Board.

The issue of entitlement to service connection for a psychiatric disability other than PTSD is REMANDED to the Agency of Original Jurisdiction.

FINDING OF FACT

The Veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  38 C.F.R. § 3.159(b)(1) (2015).

The RO provided notice to the Veteran in a June 2007 letter, prior to the date of the issuance of the August 2007 rating decision.  The June 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also shows that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  The record also contains the reports of December 2008 and June 2016 VA examinations.  The December 2008 and June 2016 VA examination reports show that the VA examiner reviewed the Veteran's past medical history, recorded the current complaints, conducted appropriate evaluations of the Veteran, and made an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Therefore, the Board finds that the December 2008 and June 2016 VA examination reports are sufficient upon which to base a decision with regard to the claim.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  

Pursuant to the January 2016 remand instructions, the RO also attempted to obtain outstanding medical records related to the Veteran's claim.  In a March 2016 correspondence, VA indicated that the requested records from 1975 to included records from Maricopa County Hospital dated in 1975 were not available.  Regardless, as the Board noted in its January 2016 decision, the Veteran is not prejudiced by consideration of the PTSD claim because these records, from decades prior to the Veteran's claim for service connection, will not impact the Board's finding that the most probative medical evidence does not demonstrate a current diagnosis of PTSD at any time during the course of this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish service connection for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  38 U.S.C.A. § 1154(a) (West 2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether competent evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered.  Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1) (2015); 38 U.S.C.A. § 1154(b) (West 2014). 

Similarly, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015).

Otherwise, verification of a claimed stressor is required.  Where a determination is made that the Veteran did not engage in combat with the enemy, or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Moreau v. Brown, 9 Vet. App. 389 (1996);  Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.130 (2015).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

The Veteran's service medical records show a normal psychiatric examination at the time of enlistment. 

A July 1973 treatment note shows that the Veteran complained of psychological problems and requested to speak to a psychiatrist about a personal problem.  Personnel records include a July 1973 acknowledgement of punishment statement in which the Veteran stated that he felt he was unadaptable to the Army way of life.  The Veteran stated "I am an ex-drug user, I joined the Army to get away from drugs.  Now I am living in a society of drug users.  Being on hard dope is not my way of life anymore.  I want to get away from all the temptation...I would like to get out of the Federal drug scene before I start back up."

In a July 1973 statement, the Veteran stated that he believed that his punishment for lateness was too severe.  The Veteran stated "[o]n the ambulance, to be honest, I was guilty.  I did steal it so I cannot justify it.  As determined by a doctor and myself I was on LSD-25 and I don't think I knew what I was doing at the time."

In an August 1973 acknowledgement of imposition of punishment appeal, the Veteran stated that he believed his punishment to be too severe.  The Veteran stated that now that he had acquired a few Article 15 punishments he would not be able to send money home.  He stated that he wanted an honorable discharge as opposed to a Chapter 13 discharge or other discharge.  He stated that he wanted to stay in the service and learn more about his military occupation so he could benefit from it further when he got out of the service. 

The Veteran was shown to have been observed for two days in the psychiatric clinic in May 1974. 

A March 1975 treatment note includes a psychiatry note describing improper use of LSD, and the Veteran was observed for one day. 

An April 1975 summary of hospitalization notes that the Veteran was diagnosed with drug abuse.  It was noted that the Veteran wanted out of the Army.  An April 1975 Chapter 13 discharge report of medical history includes the Veteran's reported that he had no nervous trouble, depression, or trouble sleeping.  The Veteran reported that he was in good health.  An April 1975 report of medical examination noted a normal psychiatric examination. 

In an August 1999 statement from the Veteran's ex-wife, she wrote that the Veteran had had mental health problems for years for which he received treatment in service and after.

Post-service records include a September 1999 VA examination for mental disorders.  The VA examiner noted that the Veteran had a preoccupation with problems that he and his family had with the local school board.  The Veteran stated that he was depressed and angry over most things.  The Veteran stated that he felt stressed all of the time secondary to past substance abuse, and problems with the school district.  The Veteran told the VA examiner that if the examiner had known the Veteran six years ago, prior the onset of school problems, he would have found him a calm, hardworking, happy man with no memory problems.  The examiner explained that the Veteran was obviously angry and preoccupied with the school problems and injustices involved.  Diagnoses of adjustment disorder with mixed emotions, alcohol abuse, marijuana abuse and a past history of polysubstance abuse were assigned. 

In a May 2002 authorization form, the Veteran noted that he had mental illness which began during service and was "partly due to drug and alcohol abuse at the time."  The Veteran stated that he was in detox in Europe in 1974 for evaluation for mental problems due to drug use in service. 

A July 2004 VA treatment note written by Dr. J.M. included diagnoses of PTSD and rule-out dysesthetic disorder. 

A March 2007 statement from the Veteran's mother noted that the Veteran was in for psychological examination on two occasions after separation.  In a March 2007 statement from the Veteran's sister, she noted that when her brother was discharged from service, she noticed that he was nervous and anxious around people.  She stated that after a year or so regular life became so stressful and difficult for him that he was admitted to the hospital. 

In an April 2007 letter from the Veteran's psychologist , the psychologist noted that the Veteran had received treatment from the psychologist for about three years for severe and chronic PTSD to include depression, generalized anxiety, and paranoia.  It was noted that the Veteran struggled with occupational and social impairment in most areas due to such symptoms as suicidal ideation, near continuous panic, impulse control problems, and difficulty in adapting to stressful circumstances. 

In a September 2007 treatment note from VA medical center psychologist, the psychologist found the Veteran had PTSD with clear supportive stressors expressed by the Veteran. 

In an October 2007 statement, the Veteran described the in-service stressors.  The Veteran stated that as a medic, he had a steady flow of patients all of the time and treated patients with ailments from gunshot wounds to gonorrhea and many types of trauma.  He described treating a soldier who had fallen from a third story window for a broken neck.  He stated that he also came close to losing a patient on a stairwell in a stretcher and described having to apply cardiopulmonary resuscitation to a patient who vomited in his face.  The Veteran described an abscess blowing puss and blood all over him and the ceiling which was so sickening he had to throw up.  He stated that currently if he saw a child with a runny nose he became sick and threw up. 

At a December 2008 VA examination, the Veteran reported that he developed emotional problems towards the end of his three year enlistment.  He stated that was due to trauma experienced as a medic.  The Veteran reported that he was hospitalized for a few days when he experienced an encounter with God.  It was noted that there were no detailed records of that, but evidence that he requested psychiatric help and an extremely brief record of treatment which appears to attribute the Veteran's problems to LSD.  The Veteran reported that he did not disclose the complete experience of interacting with God, believing that no one would believe him.  He reported that he struggled with depression but also had repeated problems with Article 15 punishments.  The examiner explained that a close examination of the medical and personnel records indicated that the Veteran was using alcohol and a number of other drugs during that period and noted that statements in personnel records included the Veteran's request to get out of the service to get away from the rampant use of drugs.  The Veteran complained of depression, anxiety, insomnia, sleepwalking, and racing thoughts.  It was noted that the Veteran was an ambulance driver and medic and that his stressors included being exposed to victims of accidents and other experiences of a medic or ambulance driver.  The Veteran noted that after he was discharged he worked at a VA Medical Center and was hospitalized twice after using peyote.  He also reported that he had a significant period of time thereafter where he did not have treatment, but continued to struggle with depression and anxiety.  The examiner noted that the focus of many of the Veteran's treatment appeared to be problems with his children and the school district.  The examiner indicated that while it was entirely possible for someone to have a traumatic experience as a medic in a noncombat situation, the examiner believed the preponderance of the evidence showed that the Veteran's emotional problems were not related to trauma experienced while on active duty as a medic.  The examiner noted that the Veteran's psychotherapy request appeared to be related to substance abuse.

On mental status examination, the Veteran demonstrated no impairment of thought process or communication.  He denied hallucinations and delusions.  The examiner noted that while there may have been some psychotic experiences early on, they were likely related to his use of hallucinogenic and perhaps stimulant drugs.  The Veteran denied suicidal or homicidal thoughts, ideation, plans, or intent.  The examiner stated that the Veteran had been diagnosed by his providers as having PTSD and major depression in the medical records.  The examiner indicated that while it was possible that the Veteran experienced trauma as a child and some trauma while on active duty, it was his opinion that the appropriate diagnosis was chronic depression.  The examiner stated that while the Veteran exhibited significant depression and psychological problems while in service, he had a disruptive and dysfunctional upbringing which likely predisposed him to substance abuse and psychological problems, rather than his psychological problems being the result of his service experiences.  The examiner did not see that the Veteran had consistent reexperiencing which was part of the criteria for PTSD or consistent avoidance and that the Veteran's best diagnosis was depression, not otherwise specified, or possibly major depressive disorder, and substance abuse in full remission. 

At a June 2016 VA examination, the examiner noted that the Veteran currently had a diagnosis of unspecified depressive disorder which conformed to DSM-5 criteria.  The examiner noted that in this case, the diagnosis of the Veteran was "extremely complex."  When the Veteran initially presented for mental health treatment, there was no mention by the Veteran of PTSD, but instead there were primarily symptoms of a mood disorder.  He reported abuse as a child and it appeared that he had a very dysfunctional and abusive upbringing.  He served as a medic and he reported that he was exposed to significant injuries of the patients including serious accidents, death, and horrific injuries.  While those exposures could not be independently verified, the examiner stated that it was reasonable to suppose that he experienced some exposure.  Early records of his mental health treatment were not noted to have mentioned reexperiencing.  Therefore, at the time he was not diagnosed with PTSD.  The examiner noted that the Veteran saw a psychologist for many individual sessions of psychotherapy.  After a "half dozen or so" sessions, the psychologist diagnosed the Veteran with PTSD and related it to the Veteran's service.  The psychologist indicated many other concerns on the part of the Veteran.    

The examiner noted that he evaluated the Veteran in 2008 and at the time diagnosed depressive disorder not otherwise specified, which in today's terminology would be unspecified depressive disorder.  Although the Veteran now reported the symptoms of PTSD, the examiner believed that it was relatively easy to report the symptoms of PTSD for the purpose of the examination.  Additionally, there had not been a consistent history of focus on the symptoms of PTSD in his treatment.  If in fact the Veteran did have PTSD, that was not a straightforward presentation of PTSD.  Rather, the picture was complicated by preexisting substance abuse disorder including hallucinogens and the Veteran was treated in the service after an episode of psychosis following the use of LSD.  The Veteran had numerous Article 15s and was given a discharge due to unsuitability.  Nowhere in the service medical or personnel records was there specific mention of the symptoms of PTSD.  In fact, the Veteran requested discharge from service in order to get away from what he described as "rampant drug abuse."  It seemed that the Veteran had been abusing drugs prior to the service and had intended to quit using drugs when joining the service.  However, he found himself exposed to more drug abuse while serving in Germany.  The examiner noted that what made that a difficult decision with regard to the diagnosis was that a competent psychologist diagnosed the Veteran with PTSD, while also considering a depressive disorder diagnosis.  Nonetheless, the examiner believed that the weight of the evidence was that the Veteran had a depressive disorder that was chronic and disabling.  Without more objective evidence of trauma experienced in service and without more focus on reexperiencing in the progress notes, the examiner believed that it was more likely than not that the appropriate diagnosis was unspecified depressive disorder.  The Veteran had been consistently treated with antidepressants and the Veteran had reported increased symptoms without antidepressants.  While he had a history of substance abuse disorder, he reported no continued use.  Therefore, the examiner believed that any substance use disorder was in full sustained remission.  The Veteran did not have more than one mental disorder diagnosed.  

The examiner noted that the in addition to a review of the records, the Veteran was also given the PCL-5.  Although he reported symptoms of PTSD on the PCL-5, the examiner believed that there was a lack of evidence in support of the diagnosis of PTSD.  The preponderance of evidence in the Veteran's progress notes supported a focus on a variety of issues not related to trauma and reexperiencing which were cardinal symptoms of PTSD.  As there was a lack of objective evidence of trauma during service, the examiner believed the appropriate diagnosis was unspecified depressive disorder.  The examiner noted that the majority of the Veteran's providers had diagnosed a depressive disorder of one form or another.  The Veteran did not present a classic major depressive disorder.

The examiner noted that the Veteran's depressive disorder had been extremely chronic.  The examiner opined that it was likely related to his dysfunctional and abusive childhood and his use and abuse of alcohol and drugs prior, during, and after service more than it was due to the service-connected wrist disabilities.  The examiner noted that the Veteran's service-connected wrist disabilities, both rated as 10 percent disabling, were not likely disabling based on a qualified medical examiner.  The examiner opined that it was less likely than not that the Veteran's wrist conditions had caused or aggravated the mental disorder beyond its normal course which was chronic and disabling in and of itself.

Considering the claim for service connection for PTSD, the Board finds that the claim must be denied.

As noted by the Joint Motion, the Board in its January 2016 denial of PTSD did not consider whether the Veteran's claim had been pending before the Agency of Original Jurisdiction on or after August 4, 2014.

The Board notes that this claim was not certified to the Board until April 2015.  Accordingly, this claim was pending before the agency of original jurisdiction on August 4, 2014, and DSM-5 applies to this claim.  79 Fed. Reg. 45094 (Aug. 4, 2014);

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  

The Veteran's claimed stressors are related to his service as a medic.  The Board finds the Veteran's claims largely plausible as they are consistent with the Veteran's military occupational specialty.  Thus, the Board will turn to the issue of whether the Veteran has a current diagnosis of PTSD and, if so, whether PTSD is related to his service, to include combat exposure during service.

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)).  38 C.F.R. § 3.304(f) (2015).

The Veteran's claimed stressors are related to service as a medic.  The Board finds the Veteran's claims largely plausible as they are consistent with his military occupational specialty.  However, the most probative evidence fails to demonstrate that the Veteran has PTSD as defined in 38 C.F.R. § 4.125(a) as due to those claimed stressors. 

Notably, there is conflicting evidence of whether the Veteran warrants a current diagnosis of PTSD.  

In multiple correspondences, the Veteran's private psychologist, Dr. J.M., has provided a diagnosis of PTSD.

Conversely, in December 2008 and June 2016 VA examinations, a VA examiner concluded that the Veteran did not have a current diagnosis of PTSD under both DSM-IV and DSM-5.

The Board may favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22 (1998); Owens v. Brown, 7 Vet. App. 429 (1995). 

Here, while two medical experts are shown to opine as to whether the Veteran has PTSD due to his service, the Board finds that the medical opinions of the December 2008 and June 2016 VA examiner outweigh the opinions of Dr. J.M.

The Board finds that the December 2008 and June 2016 VA examiner's conclusion that the Veteran does not have PTSD is the most probative.  The examiner is shown to have reviewed the Veteran's service treatment records in great detail and discussed them at great length in the examination reports.  The examiner is also shown to conclude, following a full examination, that the Veteran did not have avoidance symptoms or reexperiencing consistent with a diagnosis of PTSD.  Additionally, the VA examiner conducted examinations under both the DSM-IV and revised DSM-5 when concluding that the Veteran did not meet the criteria for PTSD.  

In reaching that conclusion, the examiner specifically noted the Veteran's diagnosis was extremely complex.  The examiner also indicated that although the Veteran now reported the symptoms of PTSD, the examiner believed that it was relatively easy to report the symptoms of PTSD for the purpose of the examination.  Additionally, there had not been a consistent history of focus on the symptoms of PTSD in his treatment.

In providing the detailed rationale, the VA examiner also specifically addressed the clinical findings of Dr. J.M. who provided a diagnosis of PTSD.  The examiner noted that while the private psychologist diagnosed the Veteran with PTSD and related it to service, the psychologist also indicated many other concerns on the part of the Veteran.  Additionally, the VA examiner indicated that while the fact that a competent psychologist diagnosed the Veteran with PTSD made the diagnosis particularly difficult, the examiner believed that the weight of the evidence was that the Veteran had a depressive disorder that was chronic and disabling.  Without more objective evidence of trauma experienced in service and without more focus on reexperiencing in the progress notes, the examiner believed that it was more likely than not that the appropriate diagnosis was unspecified depressive disorder.  The examiner indicated that the preponderance of evidence in the Veteran's progress notes supported a focus on a variety of issues not related to trauma and reexperiencing which were cardinal symptoms of PTSD while also noting that the majority of the Veteran's providers had diagnosed a depressive disorder of one form or another.  

The examiner's conclusions are unequivocal, supported by the record and are supported by a detailed and thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (among the factors for assessing the probative value of a medical opinion are the unequivocal nature of the opinion, a factually accurate predicate, and a reasoned analysis).  The VA examiner also specifically considered the psychologist diagnosis and provided a rationale to refute that diagnosis.

In contrast, Dr. J.M. appears to have relied on the Veteran's own account of his stressors.  There is also no evidence that Dr. J.M. examined the Veteran's service records.  Significantly, Dr. J.M. also did enumerate the symptoms of PTSD that led to a conclusion that the Veteran had PTSD.  Of note, too, is the fact that in his most detailed discussion of the Veteran's symptoms, the April 2007 letter, Dr. J.M. does not note that the Veteran has symptoms of avoidance or reexperiencing, which were also excluded from the symptoms as described by the VA examiner and were the basis of the VA examiner's conclusion that a diagnosis of PTSD was not warranted.

Moreover, Dr. J.M. relies upon the Veteran's statements which are found to be of limited credibility. 

The service treatment records demonstrate that the Veteran was treated regularly for substance abuse and he is shown to have wanted to leave the service secondary to the availability of drugs there.  The Board finds significant that while the Veteran was given ample opportunity to describe trouble he was having with his military occupational specialty, he cited no such problems.  In fact, in an August 1973 statement, the Veteran asked to remain in the service to learn more about his trade, which indicates that the Veteran did not have trouble with his work.  The Board assigns greater probative weight to the service treatment records than the Veteran's more recent statements as they were recorded at the time of his service.  Curry v. Brown, 7 Vet. App. 59 (1994).

Further supporting a finding against the Veteran's credibility is the September 1999 examination report which notes that the Veteran had problems with post-service life.  While the Veteran cited his past substance abuse during that examination, he did not note the effects of any in-service traumatic experiences, going so far as to explain to the examiner that if he had examined the Veteran six years prior, before problems with the school board, he would have seen the Veteran as a happy and calm person.  The Veteran notes a connection between mental illness in service in May 2002 but associates those problems with drug and alcohol abuse only decades after service as the Veteran then associated his mental health symptoms to his service, dealing with medical emergencies.  As Dr. J.M.'s conclusions and diagnoses are shown to rely upon the Veteran's claims which are afforded limited credibility, Dr. J.M.'s findings are also assigned lessened probative value.

Additionally, while statements from the Veteran show his continued assertion that he has PTSD, the most probative medical evidence does not support his opinion.  While the Veteran is competent to report symptoms, he is not necessarily competent to attribute such symptoms to a specific underlying psychiatric disorder.  In this regard, the Board ultimately places more weight on the medical opinions and clinical findings of record on the matter of whether the Veteran has a current diagnosis of PTSD.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim remaining on appeal. 

The Board notes that in the January 2016 Board remand instructions, the Veteran underwent a VA examination in June 2016.  The VA examiner opined that the Veteran's diagnosed unspecified depressive disorder was likely related to his dysfunctional and abusive childhood and his use and abuse of alcohol and drugs prior to, during, and after service more than it was due to service-connected wrist disabilities.  The examiner indicated that it was less likely than not that the Veteran's wrist conditions had caused or aggravated the mental disorder beyond its normal course.

A psychiatric disability was not noted on entry to service.  The Veteran was presumed sound upon entry to service, thus the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Notably, while the June 2016 VA examiner noted that the Veteran had a dysfunctional and abusive childhood and had a preexisting substance abuse disorder, the examiner did not offer an opinion as to whether any psychiatric disability clearly and unmistakably preexisted service and if so, whether the disability underwent an increase in severity service.

The clear and unmistakable evidence standard is onerous and very demanding standard.  Laposky v. Brown, 4 Vet. App. 331 (1993); Cotant v. Principi, 17 Vet. App. 116 (2003).  The evidence cannot be misinterpreted and misunderstood.  It must be undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  If not met, the nexus element of the claim is to be determined under the preponderance of the evidence, as likely as not, standard.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law generally prohibits the payment of compensation for disabilities resulting from the claimant's abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 2014).  There is a limited exception.  

Compensation may be paid for an alcohol or drug abuse disability when the claimant's alcohol or drug abuse disability is the secondary result of a separate service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Again, the evidence here suggests that the Veteran abused alcohol and drugs before service.  However, a claim for secondary service connection under 38 C.F.R. § 3.310 may be granted even if the service-connected disability was not the cause of the claimed disability, provided the service-connected disability aggravated the claimed disability or caused the claimed disability to become worse.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the Board finds that an opinion is needed regarding whether it is clear and unmistakable that a psychiatric disability pre-existed service.  If so, the examiner should state whether it was clear and unmistakable that the disability underwent an increase in severity service.  If so, the examiner should state whether there is clear and unmistakable the increase in disability is due to the natural progress of the disability.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated a psychiatric disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtain, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts, and allowed the opportunity to obtain and submit those records.

2.  Return the claims file to the examiner that examined the Veteran for the claimed psychiatric disability in June 2016.  If that examiner is not available, forward the file to another examiner with the appropriate knowledge and expertise.  If the examiner feels that a psychiatric examination is necessary, that examination should be scheduled.  A rationale for any opinion should be provided.  any studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The examiner must review the claims file and should note that review in the report.  The examiner should provide opinions with respect to the following:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran currently has a psychiatric disability that is etiologically related to his active service?

(ii) Is it clear and unmistakable (undebatable) that a psychiatric disability preexisted the Veteran's enlistment into service?  The examiner must note specific instances in the record that support that opinion.  The role of any substance abuse found in regard to any psychiatric disorder should be noted.

(iii) If so, is it clear and unmistakable (undebatable) that any preexisting psychiatric disorder was not permanently aggravated beyond its natural progress during the Veteran's active service.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


